People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrs. (2015 NY Slip Op 05509)





People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrs.


2015 NY Slip Op 05509


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2015-04783

[*1]The People of the State of New York, ex rel. Robert A. Walters, on behalf of Carl Smith, petitioner, 
vCommissioner of New York City Department of Corrections, et al., respondents.


Robert A. Walters, New York, N.Y., petitioner pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Frank R. Dudis of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 10308/14, and to release the defendant on his own recognizance.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court